         Case 4:20-cv-05165-MKD          ECF No. 25   filed 07/21/21   PageID.795 Page 1 of 3


                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT

 1
                                                                        EASTERN DISTRICT OF WASHINGTON



                                                                          Jul 21, 2021
 2                                                                           SEAN F. MCAVOY, CLERK



 3

 4                          UNITED STATES DISTRICT COURT

 5                        EASTERN DISTRICT OF WASHINGTON

 6   DUSTY S.1,                                           No. 4:20-cv-05165-MKD

 7                          Plaintiff,                    ORDER GRANTING
                                                          STIPULATED MOTION FOR
 8   vs.                                                  REMAND PURSUANT TO
                                                          SENTENCE FOUR OF 42 U.S.C. §
 9   KILOLO KIJAKAZI, ACTING                              405(g)
     COMMISSIONER OF SOCIAL
10   SECURITY, 2                                          ECF Nos. 19, 24
                  Defendant.
11
              Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 24,
12
     requesting remand of the above-captioned matter to the Commissioner for
13

14   1
         To protect the privacy of plaintiffs in social security cases, the undersigned
15   identifies them by only their first names and the initial of their last names. See

16   LCivR 5.2(c).

17   2
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,

18   2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo

19   Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No further

20   action need be taken to continue this suit. See 42 U.S.C. § 405(g).



     ORDER - 1
      Case 4:20-cv-05165-MKD     ECF No. 25    filed 07/21/21   PageID.796 Page 2 of 3




 1   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

 2   405(g). Attorney David Lybbert represents Plaintiff. Attorney Lisa Goldoftas

 3   represents Defendant. The parties have consented to proceed before a magistrate

 4   judge. ECF No. 6.

 5         After consideration, IT IS HEREBY ORDERED that:

 6         1. The parties’ Stipulated Motion for Remand, ECF No. 24, is GRANTED.

 7         2. The above-captioned case be REVERSED and REMANDED to the

 8   Commissioner of Social Security for further administrative proceeding pursuant to

 9   sentence four of 42 U.S.C. § 405(g).

10         The parties have stipulated to the following:

11         On remand, the Appeals Council will instruct the ALJ to:

12            • Offer Plaintiff the opportunity for a new hearing;

13            • Evaluate the medical opinions and prior administrative medical

14               findings, including the opinions of Kenneth Cole, Psy.D., and Billie J.

15               Kortge, M.A., consistent with 20 C.F.R. §§ 416.913 and 416.920c;

16            • Obtain a consultative psychological evaluation, as warranted;

17            • Reassess Plaintiff’s residual functional capacity and subjective
18               allegations;

19            • Evaluate the lay witness testimony;
20



     ORDER - 2
      Case 4:20-cv-05165-MKD      ECF No. 25   filed 07/21/21   PageID.797 Page 3 of 3




 1            • Continue with the sequential evaluation process, obtaining vocational

 2               expert testimony as warranted; and

 3            • Take further action to complete the administrative record, resolve the

 4               above issues, and issue a new decision.

 5   See ECF No. 24 at 2.

 6         3. Judgment shall be entered for PLAINTIFF.

 7         4. Plaintiff’s Motion for Summary Judgment, ECF No. 19, is STRICKEN

 8   AS MOOT.

 9         5. Upon proper presentation, this Court consider Plaintiff’s application for

10   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

11         The District Court Executive is directed to enter this Order, enter

12   Judgment, forward copies to counsel, and CLOSE THE FILE.

13
           DATED July 21, 2021.
                                 s/Mary K. Dimke
14
                                 MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20



     ORDER - 3
